373 F.2d 525
PAN CARGO SHIPPING CORP., Libelant-Appellant,v.UNITED STATES of America, Respondent-Appellee.UNITED STATES of America, Libelant-Appellee,v.PAN CARGO SHIPPING CORP., Respondent-Appellant.
Nos. 324, 325, Dockets 28949, 28950.
United States Court of Appeals Second Circuit.
Argued Feb. 9, 1967.Decided Feb. 27, 1967.

Nicholas J. Healy, New York City (Healy & Baillie, New York City, on the brief), for appellant.
Gilbert S. Fleischer, Atty., Admiralty & Shipping Section, Dept. of Justice (Barefoot Sanders, Asst. Atty. Gen., Robert M. Morgenthau, U.S. Atty., Southern District of New York, Morton S. Hollander, Chief, Appellate Section, Civil Division, Dept. of Justice, and Louis E. Greco, Atty. in Charge, New York Office Admiralty & Shipping Section, Dept. of Justice, on the brief), for appellee.
Before LUMBARD, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm the decree of the Southern District which dismissed Pan Cargo's libel against the United States for substantially the reasons detailed by Judge Wyatt, 234 F.Supp. 623 (1964).


2
The National Peace was not ready to load as it was never at the disposal of the charterer to place cargo aboard.  The authorities at Ras Tanura denied free pratique to the vessel because, under another name, it had visited Israeli ports in March 1957 in violation of the boycott then declared and imposed by certain Arab States.  While this possibility was known to the shipowner it was not known to the charterer; the risk of the denial of pratique was thus on the owner.  There was no duty on the charterer to nominate a port where the National Peace was acceptable as it was never advised of the possibility that it would be denied the privileges of any port.


3
As Pan Cargo Concedes liability for the bunker fuel oil furnished to it, we also affirm the decree in favor of the United States for $4,219.44.